     Case 3:20-cr-02092-GPC Document 29 Filed 12/10/20 PageID.49 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
 9

10                       UNITED STATES DISTRICT COURT

11                     SOUTHERN DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                    Case No.: 20CR2092-GPC

13                          Plaintiff,
14                                                ORDER AND JUDGMENT TO
           v.                                     DISMISS THE INFORMATION
15                                                WITHOUT PREJUDICE;
                                                  ORDER TO EXONERATE
16   CAROL VAZQUEZ,                               BOND

17                          Defendant.
18

19
20

21 \ \ \

22 \ \ \

23 \ \ \

24 \ \ \

25 \ \ \

26 \ \ \

27 \ \ \

28 \ \ \
     Case 3:20-cr-02092-GPC Document 29 Filed 12/10/20 PageID.50 Page 2 of 2




1         Upon motion of the United States of America and good cause appearing, and in
2 light of the defendant’s pending charges in the Eastern District of California involving, in

3 part, offenses based on same underlying facts that support the current charge,

4         IT IS HEREBY ORDERED that: (1) the INFORMATION in the above-entitled
5 case be dismissed without prejudice; and (2) the bond in this case be exonerated.

6         IT IS SO ORDERED.
7 Dated: December 10, 2020
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                2                                  13CR0299-DMS
25

26

27

28
